Title: To John Adams from François Adriaan Van der Kemp, 6 March 1824
From: Van der Kemp, François Adriaan
To: Adams, John




My Dear and high-Respected Friend!
Oldenbarneveld 6 March 1824.


Again a Letter from Oldenbarneveld—I Suffered this winter with excruciating headache, partly owing to want of exercise partly to dyspeptic constitution. This morning I awoke with a clear head—So chearful, that I enjoy’d not So much happiness in Several weeks—I went with all Speed to my garden—examined its State—the Soil was as hard as iron—then I cleaned a part of my Seedhouse—and returned full of joy to my cottage—where Break feast was ready—Within a few days we Shall, I trust, recommence our Labours—as a Son of Adam may do without a blush—and I live in hope, the work of my hand Shall be blessed again, as it was last year—when we had a profusion of all Sort of vegetables—lasting yet, and leaving us plentifully for distribution. Now I can again represent to my mind your Spacious garden, and am roving about it in my imagination. I doubt not, or the Judge continues to improve it, as He did, when I enjoy’d your hospitality—and wandered around that delightful abode Have you forbidden your Amanuensis, my Dear Adams! to mention a Single word of Herself or—your Son and Daughter of their promising George—of John Quincy’s Son—of Mr and Mrs Quincey—and their Respectable Mother? Not one of these can be obliterated in my memory!
I know not, if the departed Spirits are acquainted with the transactions of those in this Sublunary world, whom they left behind—but—if they do—with what heavenly raptures would She—whom we loved respected, revered—at a certain event, with whose prospect we chear our depressed Mind—in a heavenly rapture unbosom a Hosanna to a Bountiful God—and perhaps increase by a Secret impulse—the happiness of those—in whose behalf She pours before the throne of Her Father: her prayers and praises—But, my Dear and respected Frend! Should it even be otherwise ordained—Shall we be disappointed in the end—then—even from that Source—your Strong mind—Supported by Religion Shall receive comfort and Support, and elevate itself—as in former days—and John Adams—Shall—I dare prognosticate it—Shall remain John Adams, and diffuse happiness to all around Him.
Did my Situation not imperiously forbid it—it would be the ardent wish of my heart, to breathe once more the Salubrious air of Montezillo—but how could I, without visiting Newbury-port? but although Such a wish is a mere Phantom—as Soon we must have reached the end of our course—it is an innocent pleasure to indulge in it—and You know—how desperate an appearance may be, I can not Soon resolve to give up the Ship—
If the Spirit of Adams and Jefferson animated every bosom—the worthies would undaunting pursue their career, and the Scoundrels would dig their own graves—The State of Europe you Say, is declining I apprehend it can never recover its ancient Lustre. It is doomed to fall as Asia—and commerce—and arts, Sciences, Liberty and Religion Shall fly to and find an asylum on the American Shores.I know not the N.Y. Novellist—He wanted, perhaps, a Letter of Introduction—Had he known my Friend—He would have appealed to him—for his protection as freely—as Yorick—to the Count B——
Do I beg you—remember me to each member of your Honoured family—I need not—God be praised! Solicit the continuance of your affectionate regards—may—not of your warmest frendship—as long I remain with deep respect / Your cordial and obliged Frend!

Fr. Adr. van der Kemp




